           Case 1:20-cv-02454-AJN Document 7 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
                                                                                              6/10/2020
SOUTHERN DISTRICT OF NEW YORK




   Joseph Guglielmo,

                          Plaintiff,                                   20-cv-2454 (AJN)

                  –v–                                                       ORDER

  Collette Travel Service, Inc.,

                          Defendant.



ALISON J. NATHAN, District Judge:

       According to the affidavit of service filed on April 30, 2020, Defendant’s answer or other

response to the Complaint for was due on or before either April 16, 2020. Dkt. No. 6. As of this

date, the Court is not in receipt of answers from Defendant.

       Within two weeks of the date of this order, Plaintiffs shall seek a certificate of default and

move for default judgment against Defendant, pursuant to this Court’s Individual Practices in

Civil Cases, or file a status update with the Court explaining why a motion for default judgment

should not be filed at this time. Plaintiff is on notice that failure to do so by this date may result

in his claims being dismissed with prejudice for failure to prosecute. See United States ex rel.

Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge’s authority

to dismiss actions based on a plaintiff’s failure to prosecute”).

       Additionally, Plaintiff must serve this order on Defendant and file an affidavit of service

on ECF by June 17, 2020.

       SO ORDERED.



                                                       1
       Case 1:20-cv-02454-AJN Document 7 Filed 06/10/20 Page 2 of 2




Dated: June 10, 2020
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                       2
